DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2021 has been entered.

Status of Claims
Claims 1-25 are currently pending in application 16/376,077.


Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to processing and verifying passenger data. Each independent claim identifies the uniquely distinct features “capture facial images of a plurality of users, using a camera from at least one stage, among a plurality of stages between a check-in stage and a boarding stage, wherein the plurality of stages include a first stage and a second stage subsequent to the first stage; compare the captured facial images of the plurality of users with a plurality of registered facial images acquired in the check-in stage; update status information of each of the plurality of the users corresponding to each of the first stage and the second stage; identify one or more first users among the plurality of users, with a recently completed state for the first stage; identify one or more second users among the plurality of users, with a recently completed state for the second stage;2 AMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q246120 Appln. No.: 16/376,077generate a graphical user interface comprising viewable information highlighting the one or more first users with the recently completed state for the first stage and highlighting the one or more second users with the recently completed state for the second stage; and control a display to display the generated graphical user interface.”  The closest prior art, Yano (US 2013/0285806 A1) and Motteram et al, (US 2007/0222595 a1) disclose(s) conventional passenger data verification systems/ methods.  However, Yano and Motteram (singularly or in combination) fail to anticipate or render the above underlined limitations obvious.
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 1 and 19-21 include specific limitations for processing and verifying passenger data, that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; add unconventional steps that confine the claim to a particular useful application; and/or The claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 14, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629